Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is in response to the amended listing of claims filed on January 31, 2022.  Claims 1-15 remain pending of which claims 1, 8, and 11-15 are currently amended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Raevsky et al (US Patent No: 10,790,976) in view of Rosenoer et al (US PGPub No: 2019/0356473), hereafter referred to as Raevsky and Rosenoer, respectively.

With regards to claims 1, 8, and 15, Raevsky teaches through Rosenoer, a method comprising: 
transmitting information about data associated with a user device to a first blockchain (Raevsky teaches a user device transmitting data values to the blockchain; see column 4, lines 31-36, Raevsky. One such data value that can be sent are replacement keys; see column 7, line 61 – column 8, line 3, Raevsky); 
determining that an investigation associated with the user device has started (see below); 
transmitting information to a private channel during the investigation (Raevsky teaches providing keys (transmitting information) for a multi-sig transaction (private channel); see column 5, lines 27-33, Raevsky); and 
upon termination of the investigation, transmitting information about termination of the investigation to the first blockchain (Raevsky teaches removing the association of the user key with the multi-signature wallet; see column 8, lines 12-15, Raevsky).  

While Raevsky teaches authenticating users (i.e. investigating user devices) (see column 1, lines 64-66 and column 8, lines 4-7, Raevsky), Raevsky does not explicitly cite determining the investigation/authentication has started. In the same field of endeavor, Rosenoer also teaches a network that supports blockchain and multi-signature wallets; see paragraphs 39 and 57, Rosenoer. In particular, Rosenoer explains how the blockchain can initiate (start) a blockchain authentication (investigation); see paragraph 40, Rosenoer. Having initiated/started the authentication/investigation, it is implicit that it has been determined. Authenticating in blockchain networks ensures security; see paragraph 58, Rosenoer. Therefore it would have been obvious to one skilled in the art, at the time of filing, to have combined the teachings of Rosenoer with those of Raevsky, to ensure security in the blockchain network; see paragraph 58, Rosenoer. 

With regards to claims 2 and 9, Raevsky teaches through Rosenoer, a method wherein the private channel is a multisignature channel (see Multi-Signature transaction in Figure 22; see Raevsky).  

With regards to claims 3 and 10, Raevsky teaches through Rosenoer, a method wherein the first blockchain is a publicly available blockchain and the private channel is a private blockchain among network elements that participate in the investigation (Rosenoer teaches blockchains can be public and/or private; see paragraph 44, Rosenoer. Private blockchain channels are also supported; see paragraph 56, Rosenoer.  Furthermore, multiple blockchains are also supported; see paragraph 65, Rosenoer.  To enable private blockchains, multi-signature wallets are utilized to enforce authentication; see paragraphs 39 and 57, Rosenoer. Authenticating in blockchain networks ensures security; see paragraph 58, Rosenoer. Therefore it would have been obvious to one skilled in the art, at the time of filing, to have combined the teachings of Rosenoer with those of Raevsky, to ensure security in the blockchain network; see paragraph 58, Rosenoer).  

With regards to claims 4 and 11, Raevsky teaches through Rosenoer, a method further comprising: generating a data key for the user device; transmitting the data key to the user device; and upon transmitting the data key to the user device, deleting the data key and transmitting information about deletion of the data key to the first blockchain (Raevsky teaches providing keys (transmitting information) for a multi-sig transaction (private channel); see column 5, lines 27-33, Raevsky. Raevsky teaches removing the association of the user key with the multi-signature wallet; see column 8, lines 12-15, Raevsky). 

With regards to claims 5 and 12, Raevsky teaches through Rosenoer, a method further comprising: receiving a request to start the investigation; transmitting an authorization in response to the request; and2 upon authorizing the investigation, transmitting a share of a data key associated with the user device (Rosenoer explains how the blockchain can initiate (start) a blockchain authentication (investigation); see paragraph 40, Rosenoer. Having initiated/started the authentication/investigation, it is implicit that it has been determined. Authenticating in blockchain networks ensures security; see paragraph 58, Rosenoer. Therefore it would have been obvious to one skilled in the art, at the time of filing, to have combined the teachings of Rosenoer with those of Raevsky, to ensure security in the blockchain network; see paragraph 58, Rosenoer).

With regards to claims 6 and 13, Raevsky teaches through Rosenoer, a method further comprising: determining that the investigation is not following rules of the investigation; and terminating the investigation by transmitting the information about termination of the investigation to the first blockchain in response to the determination (Rosenoer teaches managing user roles and permissions and can invalidate transactions; see paragraphs 51-52, Rosenoer).

With regards to claims 7 and 14, Raevsky teaches through Rosenoer, a method further comprising: transmitting information about the start of the investigation to the first blockchain upon determining that the investigation has started (Rosenoer explains how the blockchain can initiate (start) a blockchain authentication (investigation); see paragraph 40, Rosenoer. Having initiated/started the authentication/investigation, it is implicit that it has been determined. Authenticating in blockchain networks ensures security; see paragraph 58, Rosenoer. Therefore it would have been obvious to one skilled in the art, at the time of filing, to have combined the teachings of Rosenoer with those of Raevsky, to ensure security in the blockchain network; see paragraph 58, Rosenoer).


Response to Arguments
Applicant's arguments filed January 31, 2022 have been considered but they are not deemed fully persuasive. The following are the examiner’s responses to the applicant’s remarks.
First in response to the latest claim amendments, the previously issued 101 and 112 rejections have all been overcome and those rejections are now withdrawn. 
The second and principle argument presented by the applicant concerns the claimed terminology, “investigation”. The applicant contends that Rosenoer’s authentication is not equivalent to the claimed investigation. The applicant then refers to Merriam-Webster dictionary to assert that to investigate means “to make a systematic examination especially: to conduct an official inquiry” while to authenticate means to “prove or serve to prove to be real, true, or genuine.”  While these dictionary definitions are true in a general context, they are not necessarily helpful in the context of blockchains. 
As a counterpoint to illustrate the challenges of dictionary definitions, the Cambridge dictionary (https://dictionary.cambridge.org/dictionary/english/) defines investigate as, “to examine something carefully , esp to discover the truth about it”.  The same Cambridge dictionary defines authenticate as, “to prove something is real, true, or what people say it is”.  As such, both authenticate and investigate involve an analysis to assess if something is true. 
While neither the Merriam-Webster nor the Oxford dictionaries provide definitions of investigate or authenticate in relation to blockchains, it can be seen though that the Oxford definitions illustrate investigate and authenticate as being similar in meaning in how they both assess the truth. 
Returning to the claim language in light of the above points, claim 1 cites: “…determining that an investigation associated with the user device has started…” where data associated with the user device has been transferred to a blockchain. The claim requires the start of an investigation concerning data within a blockchain. The claims further recite actions during and at the termination of the investigation. The claims however do not divulge what is being investigated. Nor do the claims cite what investigating actually entails. With this absence of clarity in the claims, investigation associated with the user device could be reasonably interpreted as assessing if something relating to the user device is true, just as authenticating can be interpreted as assessing if something relating to the user device is true, under the Oxford dictionary definition.  As such, when Rosenoer explains how the blockchain can initiate/start a blockchain authentication/investigation (see paragraph 40, Rosenoer), the examiner believes this mapping is more than reasonable and the rejection is being maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZIZUL Q CHOUDHURY whose telephone number is (571)272-3909. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMMANUEL MOISE can be reached on (571) 272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AZIZUL CHOUDHURY/Primary Examiner, Art Unit 2455